Case 3:19-cr-00928-FLW Document 311 Filed 05/27/20 Page 1 of 1 PagelD: 593

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *k

*
v. *€ CRIM. NO, 19-928 (FLW)

*
SHAMAR DUDLEY x
ok

se ok

EGARDIN EOF VID FE I ECONFERENCI
F Y SENT

In accordance with Standing Order 2020-06, this Court finds:
YY] That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

lV] That the proceeding(s) to be held today cannot be further “OW without serious harm

to the interests of justice, for the following specific reasons: M| /) W 0. (B-0-1408)
EWE STE tor KT PMMA WHT Chane
E AELOL FF LS PES/_ (V7IERE
Wes eke ation & fecled :

Video Teleconferencing

[] Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

oak 2-4/0 eo

Honorable Freda L. Wolfson, Chief Judge
United States District Judge

 
